Benning, J.
concurring.
In this case the Court is unanimous on all the points decided, except that as to the sufficiency of the affidavit.
The point on the validity of the assignment of the accounts, was not decided.
The affidavit was, I think, sufficient.
A word may be supplied if the sense requires one and the context points out the word, and that even in-the case of a Statute. Brinsfield vs. Carter, (2 Kelly.)
In the present case the sense requires the supply of a *48word, and I think the context,' naturally and fairly taken,, points out is as that word.
Resides, is it not to be presumed that all concerned in .the-making of an affidavit of this sort, whether party, attorney or officer, intend a compliance with the law. If it is, then is-is the word to be supplied; for it takes that word to make-out a compliance with the law.
I think the Court below was right bn this point.